Citation Nr: 0525455	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection, for VA compensation 
purposes, for residuals of a gum infection, to include jaw 
bone and dental disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had verified active military service from 
December 1946 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, service connection for 
residuals of a gum infection, to include jaw bone and dental 
disabilities, for VA compensation purposes was denied.  

In an April 2000 dental rating decision, service connection 
for the same disorders at issue, but for the purposes of 
outpatient VA dental treatment, was denied.  The veteran was 
notified of this decision in August 2000, as well as of his 
appellate rights with respect thereto, but he did not 
initiate an appeal.  Consequently, the only issue before the 
Board is whether service connection for the claimed disorders 
is warranted for VA compensation purposes.  If the veteran 
wishes to reopen his claim for service connection for 
residuals of a gum infection, to include jaw bone and dental 
disabilities, for VA outpatient dental treatment purposes, he 
should so notify the RO in writing.

The veteran testified before the undersigned at a hearing 
held at the RO in January 2001.  The Board thereafter 
remanded this case in June 2001, June 2003 and October 2003. 

In a December 2004 statement, the veteran raised the issues 
of entitlement to increased disability ratings for residuals 
of a fractured nose and hemorrhoids.  These matters are 
therefore referred to the RO for appropriate action.

The veteran's appeal has been advanced on the Board's docket 
by reason of advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Residuals of a gum infection, to include jaw bone and dental 
disabilities, did not originate in service.


CONCLUSION OF LAW

The veteran does not have residuals of a gum infection, to 
include jaw bone and dental disabilities, that are the result 
of a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2002 and 
March 2004 fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the veteran 
to submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  In this 
regard the Board notes that at one point the veteran alleged 
that his service dental records were incomplete, and that he 
was told his records had been destroyed in a fire at a St. 
Louis, Missouri facility in 1968.  The Board has reviewed his 
service medical and dental records, and as explained in the 
June 2001 remand, finds that they are substantially complete.  
Nevertheless, and per the Board's June 2001 instructions, he 
was provided in March 2002 with VA's copy of his service 
dental records and asked to verify if they were incomplete.  
He did not respond to VA's request, but did send in service 
dental records, which were duplicative of those on file, that 
he obtained through the "Archives."  The Board also points 
out that the fire referenced by the veteran occurred in 1973, 
and that his records were not involved in that fire as they 
were added to the claims files in April 1954.  

The veteran has indicated that he was treated shortly after 
service by a Dr. L.P. for dental problems, and throughout the 
years by several physicians for those problems.  At a 2001 
hearing, he indicated, however, that he could not provide any 
contact information for Dr L.P., or recall the names of any 
private health care providers.  The record shows he has been 
provided the opportunity on a number of occasions to identify 
any outstanding private medical records, but has indicated, 
most recently in November 2002, that he is unable to provide 
any further information or evidence.  

The veteran has also indicated that he was approved for 
dental treatment shortly after service at the Albuquerque VA 
Medical Center, although he also admits that he never 
actually attended any appointments at that facility.  In June 
2000 the referenced facility indicated that it could not 
identify any records for the veteran.  In June 2002 the 
facility further explained that all inactive records prior to 
1965 would have been destroyed.  VA notified the veteran 
several times, starting in October 2002, that any records 
(including contact records) maintained by the Albuquerque 
facility were not available, and offered him the opportunity 
to submit any correspondences or other records from that 
facility he had in his possession; he indicated in response 
that he had tried to get evidence from the Albuquerque 
facility, but learned that no pertinent evidence from it 
existed.

The Board also notes that the veteran apparently served in 
the U.S. Merchant Marines at some point prior to his period 
of active duty.  In the June 2004 remand, the Board requested 
that the RO attempt to verify whether any of the Merchant 
Marine service qualified as active duty for VA purposes, and, 
if so, to attempt to obtain any records from that service.  
In June and July 2003 communications with the RO, however, 
the veteran clearly indicated that his Merchant Marine 
service and records were not relevant, and that he did not 
want VA to pursue any records from the Merchant Marines.  He 
made clear that he would not assist VA in attempting to 
obtain any Merchant Marine records, and has not provided the 
appropriate records for VA to pursue the matter.  Given the 
above, the Board finds that no further efforts to verify 
Merchant Marine service or obtain any associated records are 
necessary.  See Wood v. Derwinski, 1 Vet. App. 190 (1990).
 
In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining any records in connection 
with his claim has been fulfilled.

In addition, the record reflects that the veteran was 
afforded VA examinations in October 1998 and May 2002.  The 
May 2002 examiner in particular provided addendums in October 
2002 and November 2004 addressing the etiology of the claimed 
dental conditions.  The veteran has challenged the 
comprehensiveness of the examinations and the qualifications 
of the May 2002 examiner in particular, arguing that the 
examiner was a physician rather than a dentist.  The Board 
has reviewed the examination reports and addendums, and finds 
that, collectively, they are adequate for the purposes of 
adjudicating the instant claim, particularly as this claim 
involves the question of entitlement to service connection, 
and not the current severity of the disorder.  In addition, 
the Board points out that both the October 1998 and May 2002 
examiners were dental surgeons, and not physicians.  The 
veteran also argues that he is entitled to another VA 
examination in light of October 2004 VA correspondence 
indicating that one would be scheduled.  In fact, however, 
the Board's October 2003 remand only required another VA 
examination if the May 2002 examiner was unavailable.  As he 
was available to clarify his October 2002 addendum, the 
veteran was not entitled to another VA examination, and there 
was no need for the examiner to physically re-evaluate him 
yet again, given that the issue involved in this appeal is 
that of service connection.

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the VCAA notices provided the veteran in 
October 2002 and March 2004 postdated the April 1999 rating 
decision from which the current appeal originates.  Notably, 
the veteran was advised in June 1998 that to substantiate his 
claim there needed to be medical evidence of a current 
disability, lay or medical evidence showing a disability in 
service, and medical evidence linking the current disability 
to service.  The April 1999 rating decision again advised him 
of the above, and explained why service connection was not 
warranted in his case.  Following the October 2002 VCAA 
letter in particular, his claim was readjudicated in a 
January 2003 supplemental statement of the case.  A February 
2003 SSOC provided him with the text of the regulations 
implementing the VCAA.

Collectively, the foregoing notices substantially complied 
with the specificity requirements of Quartuccio and Charles.  
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notices prior to the 
April 1999 adjudication did not affect the essential fairness 
of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service medical and dental records show that the veteran 
entered service in December 1946 with five missing teeth 
(three in the upper portion of his mouth, and the remainder 
in the lower portion), and with seven teeth considered 
restorable caries; no other mouth or gum abnormalities were 
present.  

In April and May 1947 he was again noted to have the same 
five teeth missing.  In May 1947 he was treated for non-
specific parotitis, for which he was prescribed periodic 
mouth wash.  In June 1948 he was described as having four 
missing teeth.  In July 1949 he was treated for stomatitis 
with recession; he was noted to have three missing teeth at 
that time.  At his December 1949 re-enlistment examination he 
was noted to have only two missing teeth, and no other dental 
abnormalities.  

In June 1950, May 1951, and November 1951 he was noted to 
have two particular teeth missing.  In July, October and 
December of 1952 he was treated for gingivitis.  In January 
1953, he was treated for caries in a tooth.  

At his 1953 service discharge dental examination he was noted 
to have five missing teeth, three of which corresponded to 
those found missing at his December 1946 entrance 
examination.  The examiner noted that the veteran reported 
treatment for gum infections from 1948 to 1952, but 
determined that the appellant had no sequelae.

On file are VA treatment records for May 1953 to December 
2002, including from the VA Medical Centers in Amarillo, 
Texas; Boise, Idaho; Miles City, Montana; Portland, Oregon; 
Reno, Nevada; and Walla Walla, Washington.  The medical 
records are silent for any reference to gum disease, or any 
jaw bone or dental disorder, and entries prior to September 
2001 do not refer to any mouth abnormalities.  Entries in 
September 2001 show that the veteran wore dentures.  None of 
the records address whether any gum disease, jaw bone 
disorder, or dental disability is etiologically related to 
service.

In several statements beginning in January 1998, the veteran 
argues that he was treated for gum disease in service from 
1948 to 1953, and that because of shoddy treatment, he lost 
all of his teeth and sustained damage to his gums and jaw 
bone.  He indicates that he had several teeth pulled in 
service.

On file is the report of a September 1998 VA general medical 
examination of the veteran.  He reported treatment for gum 
disease in service, as well as the need for extraction of 
several teeth.  He explained that the remainder of his teeth 
were extracted in 1957, and he asserted that periodontal 
disease in service caused his current condition.  Physical 
examination showed loose-fitting dentures, and receding 
dental ridges.

The veteran attended a dental examination in October 1998.  
He reported that he was told in 1948 that he had gum disease.  
He explained that he had up to three teeth extracted in 
service.  He indicated that he applied for VA dental 
treatment in 1953, and that one or two years later he was 
authorized to visit the Albuquerque VA Medical Center to 
extract his teeth and fit dentures.  He explained that he did 
not keep that appointment, and instead had his teeth 
extracted, and dentures made, over the next few years by 
private dentists.  Physical examination showed that he had 
full dentures, and attrition of the mandibular ridge.  
Panoramic X-ray studies showed an edentulous mouth with 
reduced supporting bone for the maxillary and mandibular 
dentures.  The diagnosis was edentulous teeth.

At his January 2001 hearing, the veteran testified that while 
serving with the Merchant Marines, he experienced no dental 
problems.  He indicated that he was treated in service for 
four years for gum disease, and had several teeth extracted.  
He testified that a few years after service a private 
physician, Dr. L.P., concluded that his stomach problems were 
caused by his teeth and gum condition.  Dr. L.P. then wrote a 
letter to VA explaining that the remaining teeth should be 
extracted.  The veteran indicated that he was thereafter 
approved for the extraction of his teeth at the Albuquerque 
VA Medical Center, but did not report.  He reportedly later 
sought dental treatment from private dentists from 1956 into 
the 1960s.  He indicated that all of his teeth were removed 
by 1958 and replaced by dentures.  He indicated that Dr. L.P. 
did relate his dental problems to service.

The veteran attended a VA examination in May 2002, at which 
time physical examination disclosed maxillary and mandibular 
atrophy of the alveolar process.  He had full dentures with 
excessive amounts of denture adhesive for stability.  
Panoramic X-ray studies showed an edentulous maxilla and 
mandible with atrophy of the alveolar bone.  

In an October 2002 addendum to the May 2002 examination 
report, the dental surgeon explained that he had reviewed the 
veteran's medical records, and noted that the appellant was 
seen for periodontal treatment, gum infections, and the 
removal of two teeth in service.  He also noted that the 
veteran was treated in service for swollen gum tissue with 
chromic acid and prophylactic scaling of the upper and lower 
teeth.  The examiner explained that he assumed the veteran 
had a progression of periodontal disease and loss of teeth 
after service, necessitating dentures.  He concluded, 
however, that the record did not support a finding that this 
loss of teeth (and subsequent need for dentures) was 
etiologically related to service.  He also concluded that 
there was no relationship between any loss of teeth and the 
parotitis experienced by the veteran in May 1947.

In a November 2004 addendum, the dental surgeon affirmed his 
conclusion that there was no relationship between the May 
1947 episode of parotitis and any teeth loss, or between the 
veteran's current dental condition and service.

Analysis

Under the version of 38 C.F.R. § 3.381 in effect prior to 
June 8, 1999, service connection was available for each 
missing or defective tooth, and each disease of the investing 
tissues, although generally in the context of eligibility for 
outpatient dental treatment only.  See 38 C.F.R. § 3.381 
(1998); 62 Fed. Reg. 8201 (1997).  Under 38 C.F.R. § 4.149, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar  abscesses, periodontal disease, and Vincent's 
stomatitis were not considered disabling conditions, and 
would be considered service-connected solely for the purpose 
of determining entitlement to outpatient dental treatment or 
dental examination.  38 C.F.R. § 4.149 (1998).

Vincent's disease should not be granted service connection if 
the service records are entirely negative.  To warrant 
favorable action on Vincent's disease, chronicity, continuity 
of treatment, or the residual thereof, should be shown by the 
service records as chronic.  Vincent's disease with 
infrequent episodes of short duration in the active service 
should be considered as an acute condition and may not be 
service connected.  Gingivitis is not considered a disease 
entity and is not ratable.  38 C.F.R. § 3.382(c) (1998).

Effective June 8, 1999, 38 C.F.R. § 3.381 was amended to make 
clear that the provision applied to claims for service 
connection for outpatient dental treatment only.  The 
regulation now provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar  abscesses and 
periodontal disease will be considered service-connected 
solely for the purpose of determining entitlement to 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2004).  
Effective June 8, 1999, both 38 C.F.R. § 3.382 and § 4.149 
were removed.  See 64 Fed. Reg. 30,392 (1999).

Under 38 C.F.R. § 4.150, compensable ratings are available 
for various impairments of the mandible (see Diagnostic Codes 
9900 through 9904), various impairments of the maxilla (see 
Diagnostic Codes 9914 through 9916), and for loss of teeth 
due to loss of substance of the body of the maxilla or 
mandible (see Diagnostic Code 9913 and Note ("[t]hese 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered  disabling")).  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

As noted in the Introduction, service connection for gum 
disease, jaw bone impairment, and dental disability for 
outpatient dental treatment purposes was denied in April 
2000, and that question is not before the Board at this time.  
Rather, the veteran in this case is seeking service 
connection for the above disorders for VA compensation 
purposes only.  He contends that he developed gum disease in 
service which led to the extraction of two or three teeth in 
service, to the extraction of all of his teeth by 1957, as 
well as deterioration of his jaw bone.

Although the veteran was treated in July 1949 for stomatitis, 
and at his discharge reported prolonged treatment for gum 
disease until 1952, no stomatitis, gum disease, or any 
residuals thereof were identified at service discharge.  
Moreover, there is no postservice medical evidence of any 
stomatitis or other gum disorder.  Even assuming that the 
veteran currently has stomatitis, a different gum disorder, 
or residuals thereof under both the former and the current 
criteria for establishing service connection for dental 
disorders, service connection for stomatitis and periodontal 
disease is available only for the purposes of VA outpatient 
dental treatment.  Service connection is not warranted for VA 
compensation purposes.  As explained previously, the issue of 
service connection for the purposes of VA outpatient dental 
treatment is not before the Board.  Consequently, service 
connection for stomatitis and gum disease for VA compensation 
purposes is not warranted.  This extends to any residual loss 
of teeth as well.

Service dental records show that the veteran entered service 
in December 1946 with five teeth missing.  The dental records 
following this examination are, unfortunately, inconsistent 
as to the number and location of missing teeth, at certain 
points indicating that only two teeth were missing, noting 
that he underwent the extraction of two teeth in service, and 
at discharge indicating that five teeth were missing.  In any 
event, the veteran does not contend, and the record does not 
show, that he lost any teeth due to in-service dental trauma.  
Nor do the service records suggest that any missing teeth 
were lost due to loss of substance in the mandible or 
maxilla, or to other bone disease.  He moreover clearly 
retained most of his upper and lower anterior teeth on both 
the right and left sides of his mouth when discharged.  
Although he argues that gum disease in service ultimately led 
to his edentulousness, Diagnostic Code 9913 provides for 
compensation for loss of all teeth only where the loss was 
caused by trauma or bone disease such as osteomyelitis (not 
periodontal disease).  In addition, the veteran's use of 
dentures, although requiring more than the usual amount of 
adhesive, shows that his missing teeth are the sort of 
replaceable missing teeth for which service connection is 
available, if at all, for the purposes of outpatient VA 
dental treatment.

Service dental records are also silent for any evidence of 
impairment in the mandible or maxilla.  Nor is there any 
postservice evidence of any mandible or maxilla disorder 
until at least January 1998, when the veteran filed his 
initial claim for benefits, or medical evidence of such 
disorders until October 1998.  None of the medical evidence 
on file suggests that any mandible or maxilla disorder is 
related to service, and the May 2002 examiner made clear that 
the veteran's loss of teeth, whatever the underlying reason, 
is not related to service.

In short, service dental records on file do not show any 
dental disorder for which service connection for VA 
compensation purposes is permitted.  There is no postservice 
medical evidence of any dental disorder until more than four 
decades after service.  Moreover, the only medical opinion on 
file addressing the etiology of the veteran's current dental 
condition is against the claim.  Specifically, the dental 
surgeon who conducted the May 2002 examination in essence 
concluded that the veteran's loss of teeth is unrelated to 
service, including the parotitis treated in May 1947.  The 
Board finds that his opinion is supported by the dental 
records described above, as well as by the absence of any 
reference to dental problems by the veteran or any records on 
file until January 1998.

Although the veteran himself argues that he has gum disease, 
and that his gum disease, jaw bone disorder and dental 
disability is related to service, as there is no indication 
that he is qualified through education, training or 
experience to offer medical opinions, his opinions concerning 
medical diagnosis and causation do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  In addition, while he 
contends that Dr. L.P. at one point related the dental 
condition at issue to service, as a layperson, the 
appellant's account of what the medical professional 
purportedly said about his condition, filtered through the 
sensibilities of a layperson, also does not constitute 
competent medical evidence.  See Robinette v. Brown , 8 Vet. 
App. 69 (1995).
  
In sum, service connection for VA compensation purposes is 
not permitted for any gum disorder demonstrated in service, 
the evidence shows that the loss of teeth in service was not 
due to trauma or due to any mandible or maxilla disorder.  
Further, the evidence shows that the veteran did not have any 
jaw bone disorder or other compensable dental disability in 
service or until decades after service, and that any current 
jaw bone disorder and/or dental disability is not 
etiologically related to service.  The Board consequently 
finds that the preponderance of the evidence is against the 
claim.  The claim for service connection for residuals of a 
gum infection, to include jaw bone and dental disabilities, 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  
 

ORDER

Entitlement to service connection for residuals of a gum 
infection, to include jaw bone and dental disabilities, is 
denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


